ROBERT L. BLAND, Judge.
This case comes to the court of claims under the “shortened procedure” provision of the court act. Its record was prepared by respondent and filed herein March 14,1942. Claimant seeks an award of $15.13. Respondent concurs in the claim. The attorney general approves it as a claim that should be paid. On January 7, 1941, a state road commission snowplow, working on secondary road No. 9, near Tallmansville, in Up-shur county, West Virginia, threw a piece of ice upon an automobile owned By claimant while it was parked on the right side of the road, breaking its windshield, to repáir which claimant paid $15.13, as shown by itemized, receipted bill.
In view of the showing made by the record, an award is now made in favor of claimant, G. I. Loar, for the sum of fifteen dolars and thirteen cents ($15.13).